MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                               FILED
regarded as precedent or cited before any
                                                               Jun 14 2017, 9:10 am
court except for the purpose of establishing
the defense of res judicata, collateral                             CLERK
                                                                Indiana Supreme Court
estoppel, or the law of the case.                                  Court of Appeals
                                                                     and Tax Court




ATTORNEYS FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Curtis T. Hill, Jr.                                      David W. Stone IV
Attorney General of Indiana                              STONE Law Office & Legal
                                                         Research
Jodi Kathryn Stein
                                                         Anderson, Indiana
Deputy Attorney General
Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

State of Indiana,                                        June 14, 2017
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         18A02-1701-PC-68
        v.                                               Appeal from the Delaware Circuit
                                                         Court
Matthew Stidham,                                         The Honorable Kimberly S.
Appellee-Petitioner.                                     Dowling, Judge
                                                         Trial Court Cause No.
                                                         18C02-1602-PC-3



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A02-1701-PC-68 | June 14, 2017      Page 1 of 8
[1]   The State of Indiana appeals the post-conviction court’s grant of a petition for

      post-conviction relief filed by Matthew Stidham. We find one issue dispositive,

      which is whether the post-conviction court entered an appropriate order with

      respect to Stidham’s sentence. We remand.


                                      Facts and Procedural History

[2]   The relevant facts as discussed in Stidham’s direct appeal follow:


              On the night of February 23, 1991, [Stidham] and several of his
              friends, including the decedent in this case, drove to the
              decedent’s apartment where they drank whiskey and played
              guitars. They eventually started “trading punches.” This
              evidentially started as horseplay but grew into an angry
              encounter between [Stidham] and the decedent.


              As the fight escalated, the others joined with [Stidham] in beating
              the decedent. Not only did they beat and kick the decedent, but
              they also struck him with a wooden club. They then loaded
              much of the decedent’s electronic equipment into his van, gagged
              him, placed him in the back of the van and drove off. They
              eventually arrived at a secluded area near the Mississinewa River
              where the decedent was removed from the van and again beaten
              and stabbed some forty-seven times before his body was thrown
              into the river. After visiting with friends, who they told of the
              killing, [Stidham] and his associates drove into the State of
              Illinois where they were arrested.


      Stidham v. State, 637 N.E.2d 140, 142 (Ind. 1994).


[3]   A jury trial resulted in the conviction of Stidham for murder, robbery as a class

      A felony, criminal confinement as a class B felony, battery as a class C felony,

      and auto theft as a class D felony. Id. In February 1993, the Indiana Supreme
      Court of Appeals of Indiana | Memorandum Decision 18A02-1701-PC-68 | June 14, 2017   Page 2 of 8
      Court reversed Stidham’s original conviction and remanded the case to the trial

      court for a new trial. Id. (citing Stidham v. State, 608 N.E.2d 699 (Ind. 1993)).


[4]   After retrial, Stidham appealed. Id. In that appeal, Stidham argued in part that

      his 141-year sentence was unreasonable and disproportionate to the crime

      committed. Id. at 144. He argued that “in sharp contrast to his behavior prior

      to his original sentencing, his behavior in prison had been exemplary, that he

      had obtained a GED, and that he actively participated in a substance abuse

      program as certified by a letter to Judge Dailey from Linda Poe the substance

      abuse supervisor at the institution.” Id. He also argued that the record

      disclosed that he was an abused child. Id. The Court concluded: “Given the

      extreme brutality of the crimes committed in this case, the trial judge was well

      within his discretion in refusing to mitigate the sentences either on [Stidham’s]

      subsequent conduct in the prison or the abuse he had received as a child.” Id.

      The Court observed: “As pointed out by the trial judge, two of [Stidham’s]

      brothers had received the same treatment but had become upstanding citizens

      in their community.” Id. The Court concluded that the sentence was defective

      in one regard, remanded to the trial court for the purpose of vacating the auto

      theft conviction as it should have been merged with the robbery conviction, and

      affirmed the trial court in all other respects. Id.1




      1
          Justice Sullivan, with Justice DeBruler concurring, dissented with respect to the sentence and stated:

                 I concur in affirming the convictions in this case in all respects but dissent as to the
                 reasonableness of the 141-year sentence. Given the age of the appellant at the time of the
                 crime (17years) and the extent of other mitigation, particularly the physical, sexual, and

      Court of Appeals of Indiana | Memorandum Decision 18A02-1701-PC-68 | June 14, 2017                      Page 3 of 8
[5]   On February 8, 2016, Stidham filed a verified petition for post-conviction relief

      contending that his sentence violated the Eighth Amendment of the United

      States Constitution and Article 1, Section 16 of the Indiana Constitution. On

      February 12, 2016, the State filed an answer to Stidham’s petition. On October

      27, 2016, the court held a hearing. On November 29, 2016, Stidham filed

      proposed findings of fact and conclusions of law, which concluded with the

      proposed judgment that his sentence be ordered reduced to time served and he

      be released.


[6]   On January 3, 2017, the post-conviction court entered an order granting

      Stidham’s petition and stating in part:

              The Court has reviewed the evidence and the proposed findings
              and conclusions of both counsel, and now finds as follows:


                                                     *****


              2.       [Stidham] was seventeen (17) years old at the time of the
                       offense.


                                                     *****




              emotional abuse he suffered at the hands of his mother only a few years prior to
              committing the crimes, I would hold that the sentences should be served concurrently, not
              consecutively, resulting in a total sentence of 60 years.

      637 N.E.2d at 144.

      Court of Appeals of Indiana | Memorandum Decision 18A02-1701-PC-68 | June 14, 2017              Page 4 of 8
        4.       On June 24, 1993, the Court (Judge Richard Dailey)
                 sentenced [Stidham] to an aggregate sentence of one
                 hundred forty-one (141) years.


                                              *****


        7.       On February 6, 2016, [Stidham] filed his Petition for Post-
                 Conviction Relief.


        8.       The Petition raises a single issue for consideration by this
                 Court: Whether [Stidham’s] sentence violates the 8th
                 Amendment of the US Constitution and Article 1 Sec 16
                 of the Indiana Constitution prohibiting cruel and unusual
                 punishment.


        9.       Based upon the sentence imposed by this Court, if
                 [Stidham] is still alive, he will be eighty two (82) years of
                 age when his sentence is complete.


        10.      Since [Stidham] was sentenced much research has been
                 done on the brains of juveniles and their ability to change.


        11.      Neither the trial court nor the Supreme Court had access
                 to this information and research since it did not exist at
                 that time.


        12.      Furthermore, [Stidham’s] actions and progress in prison is
                 a testament to this research.


        13.      There is no question that the crimes committed were
                 heinous.




Court of Appeals of Indiana | Memorandum Decision 18A02-1701-PC-68 | June 14, 2017   Page 5 of 8
        14.      The question for the Court, however, is whether the
                 sentence imposed was excessive in light of the research
                 done and cases decided in the meantime.


        CONCLUSIONS OF LAW


        15.      The United States Supreme Court in Miller v. Alabama, 132
                 S. Ct. 2455, 183 L. Ed. 2d 407 (2012) held that the
                 imposition of mandatory life sentences without parole on
                 juveniles is forbidden.


        16.      Miller requires the sentencing judge to “take into account
                 how children are different, and how those differences
                 counsel against irrevocably sentencing them to a lifetime
                 in prison” [132] S. Ct. at 2469.


        17.      While Stidham was not sentenced to life without parole, it
                 is the functional equivalent.


        18.      Other courts in other jurisdictions have held similarly in
                 cases involving juveniles. Hayden v. Keller, 134 F.Supp.3d
                 1000 (E.D.N.C. 2015) cites several cases where de facto
                 life sentences for juveniles were held to be cruel and
                 unusual punishment in violation of the 8th Amendment of
                 the Constitution.


        19.      The Indiana Supreme Court relied on Miller in two
                 separate 2014 cases.


        20.      In Brown v. State 10 N.E.3d 1 (Ind. 2014) and Fuller v. State,
                 the Court held that imposition of juveniles of two
                 consecutive 75 year sentences for two (2) murders was
                 improper.


Court of Appeals of Indiana | Memorandum Decision 18A02-1701-PC-68 | June 14, 2017   Page 6 of 8
              21.      The Court in those cases discussed the U.S. Supreme
                       Court’s observations that first, a juvenile lacks maturity
                       and has an underdeveloped sense of responsibility; second
                       that they are more vulnerable or susceptible to negative
                       influences and outside pressures, including peer pressure,
                       and they have limited control over their own environment
                       and lack the ability to extricate themselves from horrific,
                       crime-producing settings; and third a child’s character is
                       not as well formed as an adult’s and his actions are less
                       likely to be evidence of irretrievable depravity.


              22.      The Court in Fuller found that the maximum consecutive
                       sentence means denial of hope; it means that good
                       behavior and character improvement are immaterial; it
                       means that whatever the future might hold in store for the
                       mind and spirit of the juvenile convict, he will remain in
                       prison for the rest of his days.


              23.      As a result, this Court finds that [Stidham’s] sentence was
                       excessive in light of his age at the time of the offense and
                       his Petition should be GRANTED.


      Appellant’s Appendix Volume 2 at 51-52 (underlining omitted).


                                                   Discussion

[7]   Ind. Post-Conviction Rule 1(6) is titled “Judgment” and provides:

              The court shall make specific findings of fact, and conclusions of
              law on all issues presented, whether or not a hearing is held. If
              the court finds in favor of the petitioner, it shall enter an appropriate
              order with respect to the conviction or sentence in the former
              proceedings, and any supplementary orders as to arraignment,
              retrial, custody, bail, discharge, correction of sentence, or other


      Court of Appeals of Indiana | Memorandum Decision 18A02-1701-PC-68 | June 14, 2017   Page 7 of 8
               matters that may be necessary and proper. This order is a final
               judgment.


       (Emphasis added).


[8]    While Stidham’s proposed findings of fact and conclusions of law included a

       proposed judgment that his sentence be ordered reduced to time served and he

       be released, his petition merely argued that his sentence was unconstitutional

       and it did not request release or a specific sentence. Given that the post-

       conviction court’s order merely found that Stidham’s sentence was excessive

       and granted his petition without entering a specific sentence or Stidham’s

       release, we cannot say that it entered “an appropriate order with respect to the

       conviction or sentence” or complied with Section 6 of Ind. Post-Conviction

       Rule 1. Accordingly, we remand.


                                                   Conclusion

[9]    For the foregoing reasons, we remand for further proceedings consistent with

       this opinion.


[10]   Remanded.


       May, J., concurs in result without opinion.


       Pyle, J., concurs.




       Court of Appeals of Indiana | Memorandum Decision 18A02-1701-PC-68 | June 14, 2017   Page 8 of 8